TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00363-CV





General Financial Services, Inc., and First Mortgage Company, Appellants


v.


L. Glenn Dippel and Roxie K. Dippel, Appellees





FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY

NO. 32,973, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING





PER CURIAM


	The parties have filed an agreed joint motion to vacate judgment and to dismiss this
appeal.  The motion is granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is vacated and the appeal is dismissed in accordance
with the settlement agreement of the parties.




Before Chief Justice Carroll, Justices Jones and B. A. Smith
Judgment Vacated and Appeal Dismissed on Agreed Joint Motion
Filed:  March 20, 1996
Do Not Publish